Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  August 26, 2014

The Court of Appeals hereby passes the following order:

A14A2231. HENRY ANTONIO TAYLOR v. THE STATE.

      Henry Antonio Taylor was found guilty of armed robbery and false
imprisonment, and we affirmed his convictions on appeal. Taylor v. State, 318 Ga.
App. 115 (733 SE2d 415) (2012). He later filed a “Motion to Correct a Void
Judgment,” which the trial court denied. Taylor now appeals to this Court.
      “[A] petition to vacate or modify a judgment of conviction is not an appropriate
remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786)
(2009). Any appeal from an order denying or dismissing such a motion must be
dismissed. See Harper, supra; Roberts v. State, 286 Ga. 532 (690 SE2d 150) (2010).
A direct appeal may lie from an order denying or dismissing a motion to correct a
void sentence, but only if the defendant raises a colorable claim that the sentence is,
in fact, void or illegal. See Harper, supra at n.1; Burg v. State, 297 Ga. App. 118, 119
(676 SE2d 465) (2009). A sentence is void only when the trial court imposes
punishment that the law does not allow. Jordan v. State, 253 Ga. App. 510, 511 (1)
(559 SE2d 528) (2002).
      Taylor does not argue that his sentence exceeded legal limits; rather, he claims
that he received ineffective assistance of counsel, that his indictment was defective,
and that he is actually innocent of the charged crimes. These are challenges to the
validity of his convictions, not his sentence. Because Taylor has not raised a
colorable argument that his sentence is void, this appeal is DISMISSED for lack of
jurisdiction.
Court of Appeals of the State of Georgia
                                 08/26/2014
       Clerk’s Office, Atlanta,__________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.